Citation Nr: 0811736	
Decision Date: 04/09/08    Archive Date: 04/23/08

DOCKET NO.  07-10 796	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a left elbow 
disability. 

2.  Entitlement to service connection for a left knee 
disability.

3.  Entitlement to service connection for a left shoulder 
disability.  

4.  Entitlement to service connection for a pulmonary 
disorder, claimed as emphysema, due to in-service asbestos 
exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)

ATTORNEY FOR THE BOARD

N. Snyder, Associate Counsel 


INTRODUCTION

The veteran had active service from November 1959 to November 
1963.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of September 2006 by the 
Department of Veterans Affairs (VA) St. Petersburg, Florida, 
Regional Office (RO).

The veteran appeared and testified at a personal hearing in 
August 2007 before the undersigned Acting Veterans Law Judge.  
A transcript of the hearing has been added to the record. 

The Board notes that the veteran, in the August 2007 personal 
hearing testimony, raised claims for increased ratings for 
his service-connected hearing loss and back disability.  
These matters, which are not currently on appeal to the 
Board, are REFERRED to the RO for the appropriate action.


FINDINGS OF FACT

1.  The veteran has not been diagnosed with a disability of 
the left elbow.  

2.  The veteran did not sustain a left knee injury in 
service, and did not experience chronic symptoms of left knee 
disability in service; has not experienced continuous post-
service symptoms of the left knee; has not been diagnosed 
with a current disability of the left knee; and current 
symptoms of the left knee have not been related by competent 
medical evidence to any in-service knee injury or disease. 

3.  The veteran did not sustain a left shoulder injury in 
service, and did not experience chronic symptoms of left 
shoulder disability in service; has not experienced 
continuous post-service symptoms of the left shoulder; and 
the veteran's current left shoulder bursitis has not been 
related by competent medical evidence to service, including 
the in-service fall. 

4.  The veteran was exposed to asbestos during service; the 
veteran does not have an asbestos-related respiratory 
disorder; the veteran's currently diagnosed chronic 
obstructive pulmonary disease has not been related by 
competent medical evidence to any in-service injury or 
disease, including in-service asbestos exposure.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left elbow 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

2.  The criteria for service connection for a left knee 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

3.  The criteria for service connection for a left shoulder 
disorder have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).

4.  The criteria for service connection for a pulmonary 
disorder, claimed as emphysema, due to in-service asbestos 
exposure, have not been met.  38 U.S.C.A. §§ 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  Upon receipt 
of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) must ask 
the claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims held that, upon receipt 
of an application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating, or is necessary to substantiate, each of the 
five elements of the claim, including notice of what is 
required to establish service connection and that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  

In July 2006, the agency of original jurisdiction (AOJ) sent 
a letter to the veteran providing the notice required by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), to include as 
interpreted by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Consequently, the Board finds that the VA has no 
outstanding duty to inform the appellant that any additional 
information or evidence is needed.  Moreover, in the present 
appeal, because the service connection claims are being 
denied, and no effective date will be assigned, the Board 
finds that there can be no possibility of any prejudice to 
the appellant under the holding in Dingess, supra.  
Additionally, at the August 2007 personal hearing, the 
veteran was advised of the importance of competent medical 
nexus opinion evidence to relate a currently diagnosed lung 
disability to service, as well as the need for additional lay 
or medical evidence to help establish continuity of 
symptomatology with regard to all claims. 

VA also has a duty to assist the veteran in the development 
of the claim.  This duty includes assisting the veteran in 
the procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
Regarding the duty to assist, VA has done everything 
reasonably possible to assist the veteran with respect to his 
claim for benefits, such as obtaining medical records, 
providing a personal hearing, and providing an examination 
for the left shoulder and left elbow claims.  Following the 
August 2007 personal hearing, the record was held open to 
allow the veteran to submit additional evidence on the 
questions of continuity of symptomatology of the left 
shoulder, left elbow, and left knee, and medical evidence of 
relationship of current lung disorder to service.  No 
additional lay or medical evidence was received during this 
period.  

Although no examination was conducted for the left knee and 
emphysema claims, a VA examination and medical nexus opinion 
was not required because there is no current diagnosis of a 
left knee disability or asbestosis and no evidence of chronic 
treatment since service indicative of problems in these 
areas.  The appellant has been afforded a meaningful 
opportunity to participate effectively in the processing of 
the claim, including by personal hearing testimony, and by 
submission of statements and arguments presented by the 
representative organization.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).



Service Connection Law and Regulations

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military, naval, or air service.  See 38 U.S.C.A. § 1131 
38 C.F.R. §§ 3.303(a).  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time.  If a 
condition noted during service is not shown to be chronic, 
then generally, a showing of continuity of symptoms after 
service is required for service connection.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail in a claim for service connection there 
must be medical evidence of a current disability as 
established by a medical diagnosis; of incurrence or 
aggravation of a disease or injury in service, established by 
lay or medical evidence; and of a nexus between the in-
service injury or disease and the current disability 
established by medical evidence.  Boyer v. West, 210 F.3d 
1351, 1353 (Fed. Cir. 2000); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).

Service Connection for Left Elbow Disorder

The evidence in this case includes July 1963 service medical 
records that indicate that the veteran injured his left elbow 
after falling down stairs.  The records indicate that the 
veteran had a laceration on his elbow (one-half inch), which 
was sutured and dressed, and the veteran was given a sling.  
X-ray images were negative.  

Subsequent treatment records, to include the August 1963 
separation examination record and post-service VA and private 
treatment records, do not report any additional complaints, 
treatment, or findings pertaining to the left elbow; the 
August 1963 separation examination reports a negative history 
as to painful elbow and normal clinical findings for the 
upper extremities; and a July 2006 VA examiner opined that no 
problem was seen with the elbows.  

After a review of the evidence of record, the Board finds 
that the evidence of record does not include any current 
diagnosis of a disability of the left elbow.  Although the 
veteran has reported that he has left shoulder "pain" and 
problems, the Board notes that, as a layperson, the veteran 
is not competent to comment on the presence of a medical 
disorder, and while the veteran is competent to report that 
he has pain in the left elbow, pain alone, without a 
diagnosed or identifiable underlying malady or condition, 
does not in and of itself constitute a disability for which 
service connection may be granted.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Sanchez-Benitez v. 
West, 13 Vet. App. 282 (1999), appeal dismissed in part, and 
vacated and remanded in part sub nom.  Sanchez- Benitez v. 
Principi, 259 F.3d 1356 (Fed. Cir. 2001).

In this case, the competent evidence of record does not 
reflect the presence of a left elbow disability; 
consequently, service connection must be denied.  Service 
connection can only be granted if there is a current 
disability that can be related to service.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability.  In the absence of proof of a 
present disability there can be no valid claim."  Brammer v. 
Derwinski, 
3 Vet. App. 223, 225 (1992); see also Rabideau v. Derwinski, 
2 Vet. App. 141, 143-44 (1992).  For these reasons, the Board 
finds that a preponderance of the evidence is against the 
veteran's claim, and the claim must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).

Service Connection for Left Knee Disorder

After a review of the evidence, the Board finds that the 
veteran has not been diagnosed with a current disability of 
the left knee.  The evidence of record, to include both 
service medical records and post-service medical records, 
does not indicate that the veteran has been diagnosed with a 
disability of the left knee.  The Board notes that a February 
2006 private treatment record does report that "X-rays of 
the knees are grossly positive for minimal [degenerative 
joint disease] wear," and that the veteran was "counseled 
about polyarthralgia and arthritis."  The record does not 
indicate that an actual diagnosis was made, however; the 
record does not state that the veteran actually has 
degenerative joint disease, merely that X-ray images 
indicated that the knees are positive for degenerative 
"wear" and that the veteran was counseled on arthritis and 
polyarthralgia.  In the absence of a definite finding of a 
current disability (again the Board notes that the evidence 
of pain is not sufficient to establish a current disability), 
service connection cannot be granted.

Even if the February 2006 notations were sufficiently 
definite to constitute a current diagnosis, the evidence does 
not suggest that the degenerative wear/arthritis is related 
to service.  Initially, the Board notes that the evidence 
does not indicate that a chronic left knee disorder was 
incurred in service.  Although the veteran has reported 
injuring his knee in service, the service medical records, 
while reporting treatment for a fall, do not report any 
history of findings of a left knee injury, and the August 
1963 separation examination reports normal clinical findings 
for the lower extremities and negative histories as to 
painful joints, arthritis, or "trick' or locked knee."  

Additionally, there is no evidence that the veteran has had 
continuity of symptomatology since the in-service fall.  The 
initial history of left knee pain is found in the February 
2006 private treatment record, over 40 years after separation 
from service, and the Board notes that the veteran has 
testified that there was at least a two year gap between 
separation and the onset of left knee pain.  

Finally, the evidence does not include any competent findings 
linking the current left knee condition to service, and the 
Board notes that, based on the absence of in-service 
treatment and the testimony of a post-service onset of 
chronic left knee pain, it would be speculative to link any 
current left knee condition to service.  Service connection 
may not be based on a resort to pure speculation or even 
remote possibility.  See 38 C.F.R. § 3.102.  See also Slater 
v. Principi, 4 Vet. App. 43 (1993).  

Although the veteran has reported that he currently has a 
left knee condition secondary to in-service falls, as stated 
above, as a layperson he is not competent to diagnose a 
current left knee disability, including arthritis, or to 
render an opinion that such disorder is related to service.  
Rather, medical evidence is needed to that effect.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Consequently, even if the Board assumes that the veteran has 
a current left knee disability, based on the absence of a 
nexus opinion or continuity of symptomatology, service 
connection for a left knee disorder must be denied.  Because 
the preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

Service Connection for Left Shoulder Disorder

After a review of the evidence, the Board finds that the 
veteran did not sustain a left shoulder injury in service, 
and did not experience chronic symptoms of left shoulder 
disability in service.  As noted above, the service medical 
records indicate that the veteran fell down stairs in 1963 
and injured his left elbow.  The service medical records do 
not report that the fall resulted in any injury to the left 
shoulder, and the August 1963 separation examination reports 
normal clinical findings for the upper extremities and 
negative histories as to painful joints, and "painful or 
'trick' shoulder."  

The weight of the evidence also shows that the veteran has 
not experienced continuous post-service symptoms of the left 
shoulder.  The evidence shows that the veteran first 
complained of left shoulder symptoms many years after service 
separation.  Supportive lay statements are notably absent for 
reference to post-service left shoulder symptomatology. 

In addition, the veteran's current left shoulder bursitis has 
not been related by competent medical evidence to service, 
including the in-service fall.  The medical opinion evidence 
that is of record tends to weigh against the veteran's claim.  
A June 2006 VA treatment record reports the initial history 
of bilateral shoulder pain.  A VA examination was conducted 
in July 2006, and the examination record reports the 
veteran's history of left shoulder pain and stiffness and 
indicates the examiner's finding of bursitis of the 
shoulders.  The examiner opined that the left shoulder 
bursitis and pain does not result from the in-service fall.  
The examiner noted that, although the service medical records 
indicated that the veteran fell in 1963, there was "no 
further documentation of any problem with the left shoulder 
throughout the rest of service or in VA records until 
recently."  

On the question of relationship of currently diagnosed left 
shoulder bursitis to service, although the veteran has 
asserted that his left shoulder bursitis is a result of an 
in-service injury, the evidence of record includes no 
competent medical evidence to corroborate this assertion, 
whereas the record does include a negative nexus opinion 
based on a review of the record.  In light of the absence of 
positive competent nexus evidence and the length of time 
between separation and the initial finding of a left shoulder 
disorder, service connection must be denied.  Because the 
preponderance of the evidence is against the claim, the 
benefit of the doubt doctrine is not for application.  See 38 
U.S.C.A. § 5107; 38 C.F.R. § 3.102. 

Service Connection for a Pulmonary Disorder

The veteran contends he was diagnosed with emphysema and 
specifically filed a claim of service connection for 
emphysema as a residual of in-service asbestos exposure.  The 
medical evidence of record does not report any findings of 
emphysema, although it does indicate that the veteran has 
been diagnosed with chronic obstructive pulmonary disease 
(COPD).  Based on the foregoing, the Board finds that the 
claim should be recharacterized as a claim of service 
connection for a pulmonary disorder, including as a residual 
of in-service asbestos exposure.  

There is no specific statutory or regulatory guidance with 
regard to claims for service connection for asbestosis or 
other asbestos-related diseases.  VA's Manual M21-1 Manual 
Rewrite (M-21MR) contains guidelines for the development of 
asbestos exposure cases.  M-21MR, at Part IV, Subpart ii, 
Chapter 1, Section H(29) [IV.ii.1.H.29] and IV.ii.2.C.9, in 
essence acknowledges that inhalation of asbestos fibers can 
result in fibrosis and tumors, and produce pleural effusions 
and fibrosis, pleural plaques, mesotheliomas of the pleura 
and peritoneum, and certain cancers, among other diseases, 
with the most common of the diseases resulting from exposure 
to asbestos being interstitial pulmonary fibrosis 
(asbestosis).  M-21MR notes that the latent period can vary 
from 10 to 45 years, or longer, between first exposure and 
development of disease.  Exposure can be brief (as little as 
a month) or indirect (bystander disease).  The clinical 
diagnosis of asbestosis requires a history of exposure and 
radiographic evidence of parenchymal lung disease.  M-21MR 
(as in effect from August 2007).

VA must determine whether military records demonstrate 
evidence of asbestos exposure in service; whether there is 
pre-service and/or post-service evidence of occupational or 
other asbestos exposure; and then make a determination as to 
the relationship between asbestos exposure and the claimed 
diseases, keeping in mind the latency and exposure 
information pertinent to the veteran.  VA satisfied the above 
requirements by obtaining the veteran's service personnel 
files and providing the veteran an asbestos questionnaire.

The veteran claims that he was exposed to asbestos in service 
while serving as an aircraft mechanic.  He reports that the 
aircraft had asbestos surrounding the tailpipe, throughout 
the engine compartment, and on the flight shocks and brakes.  
The veteran's DD-214 indicates that the veteran served as a 
jet aircraft mechanic while in service.  The veteran is 
competent to report the nature of his duties as an aircraft 
mechanic, and the Board finds the veteran's account 
consistent with his duty title; consequently, the Board finds 
that the veteran was exposed to asbestos during service.  

Even finding the veteran had in-service exposure to asbestos, 
competent medical evidence is required for a determination 
that the veteran has an asbestos-related disorder and that 
asbestosis or another asbestos-related disorder is 
etiologically related to service.  After a review of the 
evidence, the Board finds that the record does not indicate 
that the veteran has an asbestos-related respiratory disorder 
or that his chronic obstructive pulmonary disease is due to 
any in-service injury or disease, including in-service 
asbestos exposure.

Post-service treatment records indicate that the veteran was 
evaluated for pneumonia and COPD in January 2005 based on his 
history of shortness of breath and smoking.  See January 2005 
VA X-ray record.  X-ray images indicated no acute pulmonary 
process, no acute infiltrates, and normal mediastinal 
margins.  The images did indicate prominent pulmonary 
markings in both lower lung fields, which suggested probable 
mild bibasilar chronic inflammatory changes.  May 2006 X-ray 
images showed the lungs were clear of active processes.  See 
May 2006 VA X-ray images.  

A March 2007 VA Pulmonary Function Test (PFT) record reports 
that the veteran had a mild obstructive ventilatory defect 
with normal lung volume and normal diffusion capacity.  A VA 
diagnosis summary record indicates that the veteran has been 
diagnosed with COPD.  

In this case, the medical evidence establishes that no 
asbestos-related respiratory or other disorder linked to 
asbestos exposure has been medically diagnosed and X-ray 
images indicated no evidence of interstitial markings or 
other asbestos-related abnormalities.  Additionally, there is 
no competent medical evidence that indicates that the 
veteran's COPD or "mild obstructive ventilatory defect" is 
related to service; the record does not contain any competent 
medical opinions linking either disability to in-service 
asbestos-exposure.  Because the evidence does not indicate 


that the veteran has any current residual of asbestos 
exposure, and does not relate the diagnosed COPD to service, 
service connection must be denied.  Because the preponderance 
of the evidence is against the claim, the benefit of the 
doubt doctrine is not for application.  See 38 U.S.C.A. § 
5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for a left elbow disorder is denied.  

Service connection for a left knee disorder is denied.

Service connection for a left shoulder disorder is denied.  

Service connection for a pulmonary disorder, claimed as 
emphysema, due to in-service asbestos exposure, is denied.  


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


